Citation Nr: 0609870	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-29 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an effective date earlier than November 1, 
2003, for the award of dependency allowance for disability 
compensation benefits.

2.  Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to May 1963, 
and from December 1963 to June 1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In a November 2003 rating action, the RO increased the 
veteran's compensation to the rate for a veteran with a 
spouse, effective November 1, 2003.  The veteran appeals for 
an earlier effective date.

In a February 2004 rating decision, the RO, in part, denied 
increased ratings for lumbar spine arthritis with disc 
disease, cervical spine arthritis, bronchitis, right knee 
arthritis, left knee arthritis, right elbow arthritis, left 
elbow arthritis, hemorrhoids, and bilateral hearing loss.  In 
March 2004, the veteran timely filed a notice of disagreement 
to each of the above denials.  In June 2004, the RO issued a 
statement of the case addressing all of the above issues, 
except for the increased rating for hemorrhoids.  In August 
2004, the veteran filed a VA Form 9 perfecting an appeal as 
to all of the issues on the SOC.

In an August 2004 correspondence, the veteran indicated that 
he was satisfied with his appeal regarding the issues of 
entitlement to increased ratings for bronchitis, right knee 
arthritis, left knee arthritis, right elbow arthritis, and 
left elbow arthritis.  Thus, those issues are considered 
withdrawn.  38 C.F.R. § 20.204 (2005).  

In August 2005, the veteran and his spouse testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.  The veteran indicated that he wished to withdraw from 
appeal the issues of entitlement to increased ratings for 
lumbar spine arthritis with disc disease, cervical spine 
arthritis, and bilateral hearing loss.  Thus, those issues 
are also considered withdrawn.  Id.

Also at the above Board hearing, the veteran submitted 
additional evidence to the Board.  The evidence consists of 
copies of VA letters that are already of record.  Regardless, 
as the veteran also submitted a waiver of initial 
consideration by the RO, the Board will consider the 
additional evidence in conjunction with this appeal.

The issue of entitlement to a compensable disability rating 
for hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 7, 1983, letter, VA requested that the veteran 
submit a certified copy of a public or church record of his 
marriage and a certified copy of the public record of birth 
or church record of baptism for his children, and informed 
him of the consequences of failing to comply and of his 
options and rights.  

2.  The veteran did not submit the requested materials within 
one year of the date of the June 7, 1983, letter.

3.  On October 9, 2003, VA received the veteran's VA Form 21-
686c, Declaration of Dependents, noting his marital status.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 1, 
2003, for the award of dependency allowance for disability 
compensation benefits have not been met.  38 U.S.C.A. § 
5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.400, 3.401(b) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of an August 2004 notice essentially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
letter informed the veteran of the information and evidence 
necessary to establish an earlier effective date for the 
addition of dependents for compensation purposes.  The letter 
also informed him of his and VA's duties in obtaining 
evidence.  Lastly, the letter asked him to inform VA of any 
other information or evidence that may support his claim and 
to send any additional evidence in his possession.  Thus, as 
a practical matter, the Board finds that the veteran has been 
asked to provide any evidence in his possession that pertains 
to his claim.

VA also provided the veteran with a copy of the appealed 
November 2003 rating action, June 2004 statement of the case, 
and October 2004 supplemental statement of the case.  These 
documents provided notice of the law and governing 
regulations, and the reasons for the determinations made 
regarding his claim.  By way of these documents, the veteran 
was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, VA medical records, copies of VA 
notices, and statements made by and on behalf of the veteran 
in support of his claim.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  As discussed above, the veteran was not 
informed of the information and evidence needed to establish 
an earlier effective date prior to the initial adjudication.  
For the below described reasons, the claimed earlier 
effective date is being denied, and a new effective date will 
not be assigned.  As such, there is no prejudice to the 
veteran with respect to any notice deficiencies related to 
this down-stream issue.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

II.  Laws and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 3.155 
(2005).

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002).  

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2005).  

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating; but only 
if proof of dependents is received within one year from the 
date of notification of such rating action.  38 U.S.C.A. § 
5110(f) (West 2002).

With respect to additional compensation or pension for a 
dependent, the effective date is the latest of the following 
dates: 

(1) Date of claim.  This term means the following, listed 
in their order of applicability: (i) Date of veteran's 
marriage, or birth of his or her child, or, adoption of a 
child, if the evidence of the event is received within 1 
year of the event; otherwise; (ii) Date notice is received 
of the dependent's existence, if evidence is received 
within 1 year of the VA request.
(2) Date dependency arises.
(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 year 
of notification of such rating action.
(4) Date of commencement of veteran's award.

38 C.F.R. § 3.401(b) (2005).   

Regardless of VA regulations concerning effective dates of 
awards, and except as otherwise provided, payment of monetary 
benefits based on original, reopened, or increased awards of 
compensation, pension, dependency and indemnity compensation, 
or a monetary allowance under 38 U.S.C. chapter 18 for an 
individual who is a child of a Vietnam veteran may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  38 C.F.R. § 3.31 (2005).  



III.  Analysis

The veteran contends, in essence, that he believed that VA 
had the necessary information and evidence to award him 
additional benefits for his dependent spouse.  In this 
regard, he acknowledges that a June 7, 1983, VA letter asked 
him to furnish documentary evidence of marriage and births.  
He asserts, however, that a subsequent June 8, 1983, VA 
letter stated that there is no need for him to take any 
additional action at this time, and thereby relieved him of 
the above request.  

The veteran further asserts that he assumed that he had been 
receiving benefits for his spouse because he never received a 
request for any further documentation, correspondence from VA 
only reflected a dollar amount, and he was never informed 
that his spouse was never included in the amount.  Lastly, 
the veteran notes that all of his correspondence with VA 
shows that he was married.  

After review, the Board cites the contents of the June 7, 
1983, VA letter: 

We are presently reviewing the records of veterans who 
receive increased VA benefits because their awards include 
an allowance for one or more dependents.  Our review is 
based on recent changes to title 38, Code of Federal 
Regulations, sections 3.205 and 3.209.  These changes 
require that the VA receive documentary evidence of 
marriage and/or birth in all cases in order to pay 
additional benefits for a veteran's dependents.

Our records show you are receiving additional benefits for 
two dependents.  However, at present, we do not have the 
required documentary evidence for all of these dependents.  
In order to maintain your entitlement to such additional 
benefits under current regulations, it is now necessary 
that you furnish the evidence indicated below.  (Please 
disregard any item which is not checked.)

The checked items include a certified copy of the public or 
church record of his marriage and a certified copy of the 
public record of birth or church record of baptism for his 
children.  

The letter further states that, if the veteran does not 
respond to this request within 60 days, VA must discontinue 
the additional allowance payable for any individual whose 
dependency status is not supported by the required 
documentation.  The letter then notes that, in that event, 
his monthly payments will be reduced from $322.00 to $249.00, 
effective September 1, 1983.  The letter concludes by stating 
that the veteran should contact VA if he has any questions 
concerning this request or needs help obtaining the evidence, 
that he may ask for an extension, and that he has a right to 
a hearing.  

Thus, the above letter clearly informed the veteran of his 
duty with respect to the submission of documentary evidence 
and of the consequences of failing to do so.  The record 
shows, however, that the veteran did not comply with the 
above request.  In this regard, the veteran did not submit 
the evidence within one year of the date of the request.  

The Board notes that the veteran submitted a copy of a June 
8, 1983, VA letter.  The letter states that VA has received 
the veteran's application for benefits and that there is no 
need for him to take any additional action at this time, but 
that if he needs to contact VA he should indicate his file 
number and name.  

However, the record shows that the veteran had a pending 
claim for approval of school attendance at that time.  In a 
September 1982 letter, VA referenced his claim for benefits 
based on school attendance for his son and asked him to 
complete and return the enclosed VA Form 21-67b to verify 
school attendance.  Later that month, the veteran submitted a 
completed copy of the above form.  Thus, the June 7, 1983, VA 
letter may have been sent in reference to this claim.  
Regardless, the letter did not specify that it was in 
reference to the submission of documentary evidence to 
maintain the veteran's entitlement to additional benefits for 
his dependents.

Furthermore, a July 1985 VA Form 21-651a, Notice of Election 
of Compensation or Pension in Lieu of Retired Pay or Waiver 
of Retired Pay to Secure Compensation or Pension from VA, 
reflects the veteran's entitled monthly rate of $249.00, 
effective September 1, 1983.  In this regard, the Board notes 
that the above rate and effective date are those mentioned in 
the June 7, 1983, VA letter as the consequence of a failure 
to comply.  As such, the Board observes that the veteran was 
on notice that VA did not have the necessary documentary 
evidence of his marriage.  Further, the Notice of Election 
form reflects that the veteran had been awarded $249.00 per 
month since September 1, 1983.  Here, the Board addresses the 
veteran's assertion that correspondence from VA only 
reflected a dollar amount, and not that the veteran's spouse 
was or was not included in the calculation.  As the June 7, 
1983, VA letter specifically informed the veteran of the 
reduced amount on his failure to comply, the veteran should 
have known that VA did not have the necessary documentary 
evidence of his marriage upon receiving the above amount.  

On October 9, 2003, VA received the veteran's VA Form 21-
686c, Declaration of Dependents, noting his marital status.  
Here, the Board observes that VA has accepted this form as 
documentary evidence of the veteran's marital status.

In sum, the record shows that on June 7, 1983, VA requested 
documentary evidence of marriage and births, but the veteran 
did not comply within one year of the date of this request.  
A VA Form 21-686c, Declaration of Status of Dependents, 
received by VA in October 2003, is the only relevant evidence 
submitted by the veteran.  As such, the proper effective date 
for the award of dependency allowance for disability 
compensation benefits is November 1, 2003.  See 38 C.F.R. 
§§ 3.31, 3.151.

The Board acknowledges that the veteran has always indicated 
that he was married, and that he was initially receiving an 
allowance for his spouse and child.  However, the Board notes 
the change in VA regulations, of which the veteran was 
clearly informed, requiring the submission of documentary 
evidence.  As the veteran failed to comply with the request 
within the allowed time frame, the Board must uphold the 
November 1, 2003, date as the proper effective date.


ORDER

An effective date earlier than November 1, 2003, for the 
award of dependency allowance for disability compensation 
benefits is denied.


REMAND

As noted in the introduction, the veteran timely filed a 
notice of disagreement to the denial of an increased rating 
for hemorrhoids in the February 2004 rating decision.  The RO 
has not issued the veteran a statement of the case that 
addresses this issue.  The Board finds that a remand is 
necessary to correct this procedural deficiency.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30, Manlincon v. West, 
12 Vet. App. 238 (1999).

As noted in the above decision, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must also be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits are assigned once 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to a compensable disability 
rating for hemorrhoids, the RO should send 
the veteran and his representative a 
letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other things, 
the letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is necessary 
to establish a disability rating and an 
effective date.  The letter should also 
indicate which portion of the evidence, if 
any, is to be provided by the veteran and 
which portion, if any, VA will attempt to 
obtain on his behalf.  Lastly, the letter 
should request that the veteran provide 
any evidence in his possession that 
pertains to his claim.

2.  The RO should review the issue of 
entitlement to a compensable disability 
rating for hemorrhoids.  If the claim is 
not resolved to the veteran's 
satisfaction, the RO must furnish the 
veteran and his representative a statement 
of the case addressing the issue, along 
with a VA Form 9, and afford him the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal on 
the issue.  The veteran is hereby advised 
of the need to file a timely substantive 
appeal with respect to this issue.  The 
issue should be returned to the Board if, 
and only if, a timely substantive appeal 
is received.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


